Exhibit 5.1 Wolfgang Heimerl, Esq. Admitted in NJ, NY & PA Heimerl Law Firm HeimerlLawFirm@att.net Phone: (908) 470-0200 Facsimile:(908) 470-0201 Respond to Far Hills Office February 9, 2015 Via Electronic Mail David Cunic Pazoo, Inc. 760 Route 10, Suite 203 Whippany, New Jersey 07981 Re: Form S-1 Registration Statement of Pazoo, Inc. (the “Company”) Dear Mr. Cunic: At your request, we have examined the Registration Statement which is being filed with the Securities and Exchange Commission ("SEC"), on Form S-1 (the "Registration Statement"), in connection with the registration under the Securities Act of 1933, as amended, of 27,500,000 shares of common stock of selling shareholders. In rendering the following opinion, we have examined and relied only upon the documents, and certificates of officers and directors of the Company as are specifically described below. In our examination, we have assumed the genuineness of all signatures, the authenticity, accuracy and completeness of the documents submitted to us as originals, and the conformity with the original documents of all documents submitted to us as copies. Our examination included the following documents: a) Certificates of Incorporation of the Company, as amended to date; b) By-Laws of the Company, as amended to date; c) any Board of Directors Resolutions to date; d) the Registration Rights Agreement between Premier Venture Partners, LLC and the Company, dated April 4, 2014; and e) the Equity Purchase Agreement between Premier Venture Partners, LLC and the Company, dated April 4, 2014 and any other documents we deem necessary. We have not undertaken, nor do we intend to undertake, any independent investigation beyond such documents and records, or to verify the adequacy or accuracy of such documents and records. New York Far Hills Philadelphia 110 Wall Street, 11th Floor 32 Dumont Road 1oulevard, Suite 300 New York, New York 10005
